DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seydoux et al. (US 20040154831 A1), hereinafter “Seydoux”.

Regarding Claim 1, Seydoux teaches a computer-implemented method of geosteering inversion, the method comprising: 
predicting a response of a downhole tool along a path of a wellbore to be drilled through a subsurface formation over different stages of a downhole operation, based on each of a plurality of initial models of the subsurface formation, each of the initial models representing a different number of formation layers over a specified range (Seydoux Fig. 3C, Fig. 4 & [0061-0065]; e.g. [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332); Fig. 4 402); 
determining an actual response of the downhole tool with respect to one or more formation parameters, based on measurements obtained from the downhole tool as the wellbore is drilled along the path during a current stage of the downhole operation (Seydoux Fig. 4 & [0066] The method also includes making measurements with an LWD resistivity tool, such as the UDR tool described above, during the drilling process (shown at step 404). These measurements are the tool's actual responses to the formation and reservoir surrounding the tool); 
comparing the actual response of the downhole tool with the predicted response from each of the plurality of initial models (Seydoux Fig. 4 & [0061] A method in accordance with embodiment of the invention can accurately determine a well location in the formation by comparing the measurement data obtained with an LWD resistivity tool with the expected tool responses based on the selected formation models; [0070] The method next includes generating an error function on a grid (shown at step 406). For each of the formation models based on the combinations of parameters for which the tool response has been predicted, an error function is generated; Fig. 4 406); 
selecting at least one of the plurality of initial models as an inversion model, based on the comparison and at least one selection criterion (Seydoux [0079] determining the optimum model of the formation (shown at step 408). & Fig. 4 408); 
performing inversion for one or more subsequent stages of the downhole operation along the path of the wellbore, based on the selected inversion model (Seydoux [0084-0088]; also see Fig. 5; [0086] The plot at 521 shows various formation properties, as computed by an embodiment of an inversion method in accordance with the invention, as well as properties computed by other means. Both plots 521 and 531 are determined through inversion of the plots 501 and 511); and 
(Seydoux [0080] The method may next include a re-evaluation of the formation model (shown at step 409). This may include a comparison of the error function for the optimum model to a preselected threshold. If the value of the error function is below the preselected threshold, the model is valid. If not, the model may be adjusted and the inversion process repeated until the value of the error function for the optimum model is below the preselected threshold.; [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410).

Regarding Claim 5, Seydoux further teaches the method of claim 1, wherein the response of the downhole tool is predicted for each of the formation layers represented by each of the plurality of initial models over a specified depth range within the subsurface formation (Seydoux Fig. 3C; [0050] simulated tool responses may be calculated for different tool positions within the formation; [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). For example, FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332).).

Regarding Claim 6, Seydoux further teaches the method of claim 1, wherein predicting the response of the downhole tool comprises: 
performing forward modeling to predict the response of the downhole tool for the different number of formation layers represented by each of the plurality of initial models (Seydoux Fig. 3C; [0050] simulated tool responses may be calculated for different tool positions within the formation; [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). For example, FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332).).

Regarding Claim 8, Seydoux further teaches the method of claim 1, wherein the downhole tool is coupled to a bottom hole assembly of a drill string disposed within the wellbore, and 
adjusting the path of the wellbore comprises: 
adjusting one or more operating parameters of the bottom hole assembly for steering the wellbore as it is drilled through the subsurface formation during the one or more second stages of the downhole operation (Seydoux [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410& [0091] "Geosteering" generally describes the process of controlling the direction of the well).

Regarding Claim 9, Seydoux further teaches the method of claim 1, wherein the downhole tool is an electromagnetic resistivity tool that measures the one or more formation parameters (Seydoux [0036] It is noted that the invention makes reference to "resistivity tools" and measuring a "resistivity." In fact, induction-type resistivity tools measure an EM field produced by eddy currents in the formation; [0061] In some embodiments, an LWD resistivity tool comprises a UDR tool, such as the one shown in FIG. 1; Fig. 4 404), and the one or more formation parameters are selected from the group consisting of: 
a resistivity of a current formation layer (Seydoux [0036] & [0061] see above; [0062] This may include any number of different parameters that define the formation. As noted above, the formation model is typically based on information (e.g., resistivity layers and petrophysical parameters) obtained from nearby pilot wells and seismic surveys); 
(Seydoux [0039] In a vertical well, the resolution of a conventional induction tool is often needed to differentiate each layer through which the tool passes; [0062] This may include any number of different parameters that define the formation. As noted above, the formation model is typically based on information (e.g., resistivity layers and petrophysical parameters) obtained from nearby pilot wells and seismic surveys); 
a distance between the current formation layer and the one or more additional formation layers (Seydoux [0037] In a horizontal well, a UDR tool enables the determination of the distance from the tool to reservoir boundaries and fluid contacts, such as an oil-to-water contact ("OWC")); 
a resistivity contrast representing a gradient transition of formation resistivity between the current formation layer and the one or more additional formation layers; and 
a dip angle of the current formation layer and the one or more additional formation layers.

Regarding Claim 10, Seydoux teaches a system for geosteering inversion, the system comprising: 
at least one processor (Seydoux [0101] The main unit 700 may include a central processor 702); and 
a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to (Seydoux [0101] The memory 704 may store programs having instructions for performing methods of the invention): 
predict a response of a downhole tool along a path of a wellbore to be drilled through a subsurface formation over different stages of a downhole operation, based on each of a plurality of initial models of the subsurface formation, each of the initial models representing a different number of formation layers over a specified range (Seydoux Fig. 3C, Fig. 4 & [0061-0065]; e.g. [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402) FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332); Fig. 4 402); 
determine an actual response of the downhole tool with respect to one or more formation parameters, based on measurements obtained from the downhole tool as the wellbore is drilled along the path during a current stage of the downhole operation (Seydoux Fig. 4 & [0066] The method also includes making measurements with an LWD resistivity tool, such as the UDR tool described above, during the drilling process (shown at step 404). These measurements are the tool's actual responses to the formation and reservoir surrounding the tool); 
compare the actual response of the downhole tool with the predicted response from each of the plurality of initial models (Seydoux Fig. 4 & [0061] A method in accordance with embodiment of the invention can accurately determine a well location in the formation by comparing the measurement data obtained with an LWD resistivity tool with the expected tool responses based on the selected formation models; [0070] The method next includes generating an error function on a grid (shown at step 406). For each of the formation models based on the combinations of parameters for which the tool response has been predicted, an error function is generated; Fig. 4 406); 
select at least one of the plurality of initial models as an inversion model, based on the comparison and at least one selection criterion (Seydoux [0079] determining the optimum model of the formation (shown at step 408). & Fig. 4 408); 
perform inversion for one or more subsequent stages of the downhole operation along the path of the wellbore, based on the selected inversion model (Seydoux [0084-0088]; also see Fig. 5; [0086] The plot at 521 shows various formation properties, as computed by an embodiment of an inversion method in accordance with the invention, as well as properties computed by other means. Both plots 521 and 531 are determined through inversion of the plots 501 and 511); and 
adjust the path of the wellbore for performing the one or more subsequent stages of the downhole operation, based on results of the inversion using the selected inversion model (Seydoux [0080] The method may next include a re-evaluation of the formation model (shown at step 409). This may include a comparison of the error function for the optimum model to a preselected threshold. If the value of the error function is below the preselected threshold, the model is valid. If not, the model may be adjusted and the inversion process repeated until the value of the error function for the optimum model is below the preselected threshold.; [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410).

Regarding Claim 12, Seydoux further teaches the system of claim 10, wherein the response of the downhole tool is predicted before the inversion is performed during the current stage of the downhole operation (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402).

Regarding Claim 13, Seydoux further teaches the system of claim 10, wherein the response of the downhole tool is predicted before the current stage of the downhole operation (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402) For example, FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332); Fig. 4 402), and the functions performed by the processor further include functions to: 
(Seydoux [0065] this step includes creating a table, or database, for the predicted tool responses for all combinations of parameters. These predicted tool responses may be stored as tables or database to minimize computational efforts in actual use. These tables or database may be stored in a memory in a processor onboard the tool or in a surface computer; [0069] the tool measurement data are transmitted to the surface using telemetry methods known in the art).

Regarding Claim 14, Seydoux further teaches the system of claim 10, wherein the response of the downhole tool is predicted for each of the formation layers represented by each of the plurality of initial models over a specified depth range within the subsurface formation (Seydoux [0050] simulated tool responses may be calculated for different tool positions within the formation; also see [0084-0085] & Fig. 5 501 and 511).

Regarding Claim 15, Seydoux further teaches the system of claim 10, wherein the functions performed by the processor further include functions to: 
perform forward modeling to predict the response of the downhole tool for the different number of formation layers represented by each of the plurality of initial models (Seydoux Fig. 3C; [0050] simulated tool responses may be calculated for different tool positions within the formation; [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). For example, FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332).).

Regarding Claim 17, Seydoux further teaches the system of claim 10, wherein the downhole tool is coupled to a bottom hole assembly of a drill string disposed within the wellbore, and the functions performed by the processor further include functions to: 
adjust one or more operating parameters of the bottom hole assembly for steering the wellbore as it is drilled through the subsurface formation during the one or more second stages of the downhole operation (Seydoux [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410& [0091] "Geosteering" generally describes the process of controlling the direction of the well).

Regarding Claim 18, Seydoux further teaches the system of claim 10, wherein the downhole tool is an electromagnetic resistivity tool that measures the one or more formation parameters (Seydoux [0036] It is noted that the invention makes reference to "resistivity tools" and measuring a "resistivity." In fact, induction-type resistivity tools measure an EM field produced by eddy currents in the formation; [0061] In some embodiments, an LWD resistivity tool comprises a UDR tool, such as the one shown in FIG. 1; Fig. 4 404), and the one or more formation parameters are selected from the group consisting of: 
a resistivity of a current formation layer (Seydoux [0036] & [0061] see above; [0062] This may include any number of different parameters that define the formation. As noted above, the formation model is typically based on information (e.g., resistivity layers and petrophysical parameters) obtained from nearby pilot wells and seismic surveys); 
a resistivity of each of one or more additional formation layers located ahead of the current formation layer along the path of the wellbore (Seydoux [0039] In a vertical well, the resolution of a conventional induction tool is often needed to differentiate each layer through which the tool passes; [0062] This may include any number of different parameters that define the formation. As noted above, the formation model is typically based on information (e.g., resistivity layers and petrophysical parameters) obtained from nearby pilot wells and seismic surveys); 
a distance between the current formation layer and the one or more additional formation layers; 
a resistivity contrast representing a gradient transition of formation resistivity between the current formation layer and the one or more additional formation layers (Seydoux [0037] In a horizontal well, a UDR tool enables the determination of the distance from the tool to reservoir boundaries and fluid contacts, such as an oil-to-water contact ("OWC")); and 
a dip angle of the current formation layer and the one or more additional formation layers.

Regarding Claim 19, Seydoux teaches a computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions (Seydoux [0101-0102] The memory 704 may store programs having instructions for performing methods of the invention. he programming may be accomplished through the use of one or more program storage devices readable by the computer processor and encoding one or more programs of instructions executable by the computer for performing the operations described above.), including functions to: 
predict a response of a downhole tool along a path of a wellbore to be drilled through a subsurface formation over different stages of a downhole operation, based on each of a plurality of initial models of the subsurface formation, each of the initial models representing a different number of formation layers over a specified range (Seydoux  Fig. 3C, Fig. 4 & [0061-0065]; e.g. [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). FIG. 3C shows predicted tool responses (333a, 333b, 334a, 334b, 335a, 335b, 336a, and 336b) for two different predicted resistivity profiles (331, 332); Fig. 4 402); 
determine an actual response of the downhole tool with respect to one or more formation parameters, based on measurements obtained from the downhole tool as the wellbore is drilled along the path during a current stage of the downhole operation (Seydoux Fig. 4 & [0066] The method also includes making measurements with an LWD resistivity tool, such as the UDR tool described above, during the drilling process (shown at step 404). These measurements are the tool's actual responses to the formation and reservoir surrounding the tool); 
compare the actual response of the downhole tool with the predicted response from each of the plurality of initial models (Seydoux Fig. 4 & [0061] A method in accordance with embodiment of the invention can accurately determine a well location in the formation by comparing the measurement data obtained with an LWD resistivity tool with the expected tool responses based on the selected formation models; [0070] The method next includes generating an error function on a grid (shown at step 406). For each of the formation models based on the combinations of parameters for which the tool response has been predicted, an error function is generated; Fig. 4 406); 
select at least one of the plurality of initial models as an inversion model, based on the comparison and at least one selection criterion (Seydoux [0079] determining the optimum model of the formation (shown at step 408). & Fig. 4 408); 
perform inversion for one or more subsequent stages of the downhole operation along the path of the wellbore, based on the selected inversion model (Seydoux [0084-0088]; also see Fig. 5; [0086] The plot at 521 shows various formation properties, as computed by an embodiment of an inversion method in accordance with the invention, as well as properties computed by other means. Both plots 521 and 531 are determined through inversion of the plots 501 and 511); and 
(Seydoux [0080] The method may next include a re-evaluation of the formation model (shown at step 409). This may include a comparison of the error function for the optimum model to a preselected threshold. If the value of the error function is below the preselected threshold, the model is valid. If not, the model may be adjusted and the inversion process repeated until the value of the error function for the optimum model is below the preselected threshold.; [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seydoux, in view of Jalali et al. (US 20110191029 A1), hereinafter "Jalali".

Regarding Claim 2, Seydoux is not relied upon to further teach the method of claim 1, further comprising: randomly sampling different sets of formation parameters based on predefined parameter ranges within a probability distribution associated with the subsurface formation; and 
generating the plurality of initial models based on the randomly sampled sets of formation parameters.
Jalali teaches randomly sampling different sets of formation parameters based on predefined parameter ranges within a probability distribution associated with the subsurface formation (Jalali [0090] the automatic model generator step 1304 generates different realizations of the expected reservoir model based on a random sampling of the expected reservoir model, and reservoir and fluid properties.); and 
(Jalali [0090] the model generator step 1704 constructs the reservoir model based on the property improvements resulting from a non-linear parameter optimization process).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Seydoux with Jalali to incorporate random sampling and model generation, because doing so is frequently used in both design and optimization (Jalali [0090]).

Regarding Claim 3, the combination of Seydoux in view of Jalali (as stated above) further teaches the method of claim 2, wherein the generating of the plurality of initial models and the predicting of the response based on the initial models are performed during the current stage of the downhole operation and prior to performing the inversion (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402).

Regarding Claim 4, the combination of Seydoux in view of Jalali (as stated above) further teaches the method of claim 2, wherein the generating of the plurality of initial models and the predicting of the response based on the initial models are performed prior to the current stage of the downhole operation (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402), and the method further comprises:
obtaining the predicted response for each of the plurality of initial models from a database via a communication network (Seydoux [0065] this step includes creating a table, or database, for the predicted tool responses for all combinations of parameters. These predicted tool responses may be stored as tables or database to minimize computational efforts in actual use. These tables or database may be stored in a memory in a processor onboard the tool or in a surface computer; [0069] the tool measurement data are transmitted to the surface using telemetry methods known in the art).

Regarding Claim 11, Seydoux is not relied upon to further teach the system of claim 10, wherein the functions performed by the processor further include functions to: 
randomly sample different sets of formation parameters based on predefined parameter ranges within a probability distribution associated with the subsurface formation; and 
generate the plurality of initial models based on the randomly sampled sets of formation parameters.
Jalali teaches randomly sampling different sets of formation parameters based on predefined parameter ranges within a probability distribution associated with the subsurface formation (Jalali [0090] the automatic model generator step 1304 generates different realizations of the expected reservoir model based on a random sampling of the expected reservoir model, and reservoir and fluid properties.); and 
generating the plurality of initial models based on the randomly sampled sets of formation parameters (Jalali [0090] the model generator step 1704 constructs the reservoir model based on the property improvements resulting from a non-linear parameter optimization process).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Seydoux with Jalali to incorporate random sampling and model generation, because doing so is frequently used in both design and optimization (Jalali [0090]).

Claim 7, 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seydoux, in view of Omeragic et al. (US 20140149040 A1), hereinafter "Omeragic".

Regarding Claim 7, Seydoux further teaches the method of claim 1, wherein predicting comprises: 
estimating values for the one or more formation parameters along the path of the wellbore, based on each of the plurality of initial models (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402), 
Seydoux is not relied upon to further teach wherein comparing comprises: 
calculating a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation parameters from each of the plurality of initial models, 
wherein the selection criterion is a misfit threshold, and 
wherein selecting comprises: 
selecting at least one of the plurality of initial models for which the misfit value is below the misfit threshold.
Omeragic teaches calculating a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation parameters from each of the plurality of initial models (Omeragic [0050] (7) Examine the misfit between the measurement and the modeled response in step (6)), 
wherein the selection criterion is a misfit threshold (Omeragic [0050] (7) Examine the misfit between the measurement and the modeled response in step (6)), and 
wherein selecting comprises: 
selecting at least one of the plurality of initial models for which the misfit value is below the misfit threshold (Omeragic [0050] Repeat steps (7), (5) and (6) until the misfit (in step 7) falls below a selected threshold.).
(Omeragic [0050] If needed, perturb the solution to the inversion of step (6) to generate a new inversion model).

Regarding Claim 16, Seydoux further teaches the system of claim 10, wherein the selection criterion is a misfit threshold, and the functions performed by the processor further include functions to: 
estimate values for the one or more formation parameters along the path of the wellbore, based on each of the plurality of initial models (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402); 
Seydoux is not relied upon to further teach to include functions to:
calculate a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation parameters from each of the plurality of initial models; and 
select at least one of the plurality of initial models for which the misfit value is below the misfit threshold.
Omeragic teaches calculate a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation parameters from each of the plurality of initial models (Omeragic [0050] (7) Examine the misfit between the measurement and the modeled response in step (6)); and 
(Omeragic [0050] Omeragic [0050] Repeat steps (7), (5) and (6) until the misfit (in step 7) falls below a selected threshold.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Seydoux with Omeragic to incorporate examining misfits, because if there is a significant difference between the measurement and modeled response, the error should be pointed out and corrected if possible (Omeragic [0050] If needed, perturb the solution to the inversion of step (6) to generate a new inversion model).

Regarding Claim 20, Seydoux further teaches the computer-readable storage medium of claim 19, wherein the selection criterion is a misfit threshold, and the functions performed by the computer further include functions to: 
estimate values for the one or more formation parameters along the path of the wellbore, based on each of the plurality of initial models (Seydoux [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402); Fig. 4 402); 
Seydoux is not relied upon to further teach to include functions to:
calculate a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation parameters from each of the plurality of initial models; and 
select at least one of the plurality of initial models for which the misfit value is below the misfit threshold.
Omeragic teaches calculate a misfit value representing an amount of deviation between the measurements obtained by the downhole tool and the estimated values of the one or more formation (Omeragic [0050] (7) Examine the misfit between the measurement and the modeled response in step (6)); and 
select at least one of the plurality of initial models for which the misfit value is below the misfit threshold (Omeragic [0050] Omeragic [0050] Repeat steps (7), (5) and (6) until the misfit (in step 7) falls below a selected threshold.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Seydoux with Omeragic to incorporate examining misfits, because if there is a significant difference between the measurement and modeled response, the error should be pointed out and corrected if possible (Omeragic [0050] If needed, perturb the solution to the inversion of step (6) to generate a new inversion model).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20050140373 A1) discloses Directional Electromagnetic Wave Resistivity Apparatus and Method.
Itskovich et al. (US 20090237084 A1) discloses an Electromagnetic and Magnetostatic Shield to Perform Measurements Ahead of the Drill Bit.
Bittar et al. (US 20100262370 A1) discloses Data Transmission Systems and Methods for Azimuthally Sensitive Tools with Multiple Depths of Investigation.
Zhang et al. (US 8680865 B2) discloses a Single Well Reservoir Imaging Apparatus and Methods.
Itskovich (US 9310511 B2) discloses an Apparatus and Method for Deep Transient Resistivity Measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/              Examiner, Art Unit 2863                                                                                                                                                                                          	03/04/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863